COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Renovation Genius, LLC v. Beverly Brooks

Appellate case number:     01-21-00063-CV

Trial court case number: 1129720

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant, Renovation Genius LLC, has filed a motion requesting an extension of time to
file appellant’s brief. Although the clerk’s record has been filed, the time for filing Appellant’s
brief has not begun to run because the reporter’s record has not been filed. See TEX. R. APP. P.
38.6(a) (appellants’ brief due 30 days after later of filing of clerk’s record or filing of reporter’s
record). Accordingly, the motion for an extension of time is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: ___May 18, 2021_____